Citation Nr: 1705070	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1978 through August 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for a bilateral hearing loss and assigned a noncompensable (0 percent rating) effective December 15, 2010 (date of claim for service connection).  As a higher initial rating is available, and the Veteran is presumed to seek the maximum available benefit for the hearing loss disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

In August 2016, the Veteran and spouse testified from Winston-Salem, North Carolina, before the undersigned Veterans Law Judge, who was seated in Washington, DC, during a Board videoconference hearing.  The hearing transcript has been associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Rating for Bilateral Hearing Loss 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Throughout the course of the appeal, the Veteran has contended generally that a higher rating that 0 percent is warranted for bilateral hearing loss.  Specifically, a June 2013 statement reflects that the Veteran wrote that the service-connected hearing loss impacted personal and professional relationships and should be rated as at least 30 percent disabling.  The August 2016 Board hearing transcript reflects that the Veteran testified that symptoms of hearing loss had worsened in severity since the most recent VA audiometric examination in August 2011.   

The evidence of record suggests that the service-connected hearing loss has worsened since the August 2011 VA examination.  At the August Board hearing before the undersigned, the Veteran testified that the bilateral hearing loss had worsened in severity, and impacted daily life, to include the ability to carry on conversations.  An August 2016 private treatment record also suggests that the hearing loss disability has worsened in severity.  See August 2016 private treatment record.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a new examination is needed to help determine the severity of the service-connected bilateral hearing loss.  

The record reflects that the Veteran has received VA treatment and private treatment for the service-connected bilateral hearing loss.  On remand the AOJ should attempt to obtain any outstanding treatment records concerning the remanded issue that is not already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiometric examination to assist in determining the current severity of the service-connected bilateral hearing loss.  

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the hearing loss disability, that are not already of record.  

      3.  After completing all indicated development, the AOJ
should readjudicate the hearing loss rating issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

